Citation Nr: 0328989	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-18 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for a right inguinal 
hernia, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from November 1973 to 
November 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, among other 
determinations, denied the veteran's claim for an increased 
rating for a right inguinal hernia, evaluated as 10 percent 
disabling.  The veteran testified at a hearing at the RO in 
December 2002 in connection with his appeal.  He later 
testified at an April 2002 Travel Board hearing before the 
undersigned.  


FINDINGS OF FACT

1.  The veteran underwent surgery for a right inguinal hernia 
in June 1977 and February 1999; there is no current 
herniation.

2.  Residuals of the right inguinal herniorrhaphy consist of 
a surgical scar and pain.

3.  Residuals of the right inguinal hernia do not result in 
disability equivalent to that associated with a hernia that 
is small, postoperative recurrent, or unoperated, 
irremediable, not well supported by truss, or not readily 
reducible.  


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for a right 
inguinal hernia are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 2002); 38 C.F.R. § 4.114, Code 7338 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter - the VCAA.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002), which, among other 
changes, expanded the notification and duty to assist 
obligations owed to claimants.  

The United States Court of Appeals for Veterans Claims 
(Court), citing Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
has held that the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date, and that the Board must determine whether the various 
provisions of the VCAA apply to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 280 (2000).  However, 
in a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that Section 3A of 
the VCAA (setting forth expanded VA notification and duty to 
assist obligations) did not apply retroactively, and 
overruled Holliday and Karnas to the extent that they 
permitted retroactive application of the VCAA and conflicted 
with relevant decisions of the Supreme Court.  Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  In the 
present case, it appears that although the veteran's claim 
for increase was filed before November 9, 2000, the VCAA is 
applicable because the claim remains in a pending status 
before the Board and is therefore not yet final.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the statement of the case and the 
supplemental statement of the case cite the applicable law 
and regulations and explain why the veteran's claim was 
denied.  The statement of the case sets forth the text of the 
VCAA regulations.  

In addition, the record shows that in October 2001 the RO 
sent the veteran a letter that explained the expanded VA 
notification and duty to assist obligations under the VCAA.  
The letter provided detailed information concerning the 
evidence needed to support his VA claim.  The letter advised 
the veteran that private or VA medical records would be 
obtained if he provided the names and addresses of all 
sources of treatment and the approximate dates of treatment.  
The letter explained that the RO would help him obtain 
material such as medical records, employment records, or 
records from Federal agencies if he gave enough information 
to enable VA to request them.  The forms required to 
authorize the release of private medical records to the VA 
were provided.  In the aggregate, the statement of the case, 
the supplemental statement of the case, and the RO letter are 
sufficient to put the veteran on notice of the requirements 
of the law, the evidence needed to support his claim, the 
information he must supply to permit VA assistance in 
developing his claim, and the evidence to be procured by the 
VA in furtherance of its duty to assist pursuant to the 
requirements of Quartuccio.  

In addition, the Board finds that the October 2001 VCAA 
notification letter sent to the veteran is legally 
sufficient.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. September 22, 2003); 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  The Federal Circuit held that 38 
C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the 
extent they provide a claimant "not less than 30 days" to 
respond to a VCAA notification letter because the regulations 
are contrary to 38 U.S.C.A. § 5103(b), which provides a 
claimant one year to submit evidence.  In this case, although 
the letter requested that the requested information and/or 
evidence be submitted within 60 days, it expressly notified 
the veteran that he had one year in which to submit the 
information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  Therefore, the veteran was properly 
notified of his statutory rights.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. § 
5103A).  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All referenced VA 
treatment records have been obtained, and the veteran has 
been examined by the VA in connection with his claim for an 
increased rating.  The record does not indicate that there 
are additional VA or private medical records to be obtained.  
No further avenues for evidentiary development that might be 
beneficial to the veteran's claim are apparent from the 
record.  

In light of the foregoing, the Board finds that under the 
circumstances of this case, the VA has satisfied the 
notification and duty to assist provisions of the law and 
that no further actions pursuant to the VCAA need be 
undertaken on the veteran's behalf.  

Factual Background  

Service medical records show that in June 1977 the veteran 
underwent surgical repair of a right indirect inguinal 
hernia.  His hospital course was uncomplicated and he was 
discharged to duty.

The veteran filed his original claim for service connection 
in December 1995.  At an April 1996 VA examination performed 
in connection with  the claim, a very small right inguinal 
hernia was found.  The hernia was characterized as recurrent 
and reducible.  By a rating decision of April 1996, the RO 
granted service connection for a right inguinal hernia and 
assigned a 10 percent schedular rating from December 1995.  

Records from the Carlsbad Medical Center show that the 
veteran underwent surgery for bilateral inguinal hernias in 
February 1999.  He was examined by a VA physician in June 
1999.  The veteran complained of pain on lifting and he was 
not confident about resuming his normal activities.  No 
inguinal hernia was palpable on examination.  The diagnosis 
was status post bilateral herniorrhaphy with Marlex mesh for 
recurrent right inguinal hernia done in February 1999.  

A claim for an increased rating was received from the veteran 
in August 2001.  A VA examination was performed in November 
2001.  The veteran stated that since the 1999 surgery he had 
felt a right inguinal lump with variably severe pain which 
was worse with cough, sneezing and straining.  He reported 
numbness and pain in the peri-scar area.  On examination, 
there was mild right lower quadrant tenderness.  There was no 
guarding.  The hernia scar was well healed and not tender to 
light touch.  No hernia was palpated.  The right inguinal 
ring was moderately tender to palpation.  The pertinent 
diagnoses were status post right inguinal herniorrhaphy times 
two, and tenderness of the right inguinal ring of unknown 
etiology.

The veteran testified at a hearing at the RO in December 
2002.  He expressed the opinion that, even though he had 
undergone further surgery, he felt that something was wrong.  
He stated that he had pain for which he took medicine but 
that the medication made him drowsy.  He described evaluation 
at a VA outpatient treatment facility, including an 
ultrasound the month before.  

At his April 2003 Travel Board hearing, the veteran testified 
that, since about a month or two after his 1999 operation, he 
kept having pain that has not gone away.  He stated that he 
has not had recurrences, but that he has been told that scar 
tissue might be causing the pain.  He had stopped taking 
medication because it made him drowsy.  He stated that he was 
unable to work in construction, the field in which he made 
his living.  The veteran's wife presented testimony 
concerning the severity of the pain.  

VA outpatient treatment records dated through November 2002 
are of record.  Entries pertaining to the right herniorrhaphy 
note minimal tenderness at the surgical site.  No recurrent 
herniation is shown.  The veteran was taking Motrin for pain.  

Legal criteria 

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A 10 percent rating is assigned for postoperative residuals 
of a hernia that is recurrent, readily reducible and well 
supported by truss or belt.  The next higher rating of 30 
percent rating is assigned for small postoperative recurrent 
hernia, or an unoperated irremediable hernia, which is not 
well supported by a truss or is not readily reducible.  A 60 
percent evaluation is assigned for a large postoperative 
recurrent hernia that is inoperable, or that is not well 
supported under ordinary conditions and not readily 
reducible.  38 C.F.R. § 4.114, Code 7338 (2002).  

Legal analysis  

The record shows that following the initial herniorrhaphy in 
service the veteran ultimately developed a recurrence of a 
right inguinal herniation which required further surgery in 
1999.  That procedure appears to have brought about an 
acceptable surgical result, given that no further recurrence 
of right inguinal hernia has been shown.  None was present at 
the November 2001 VA examination, and none has been shown in 
VA outpatient treatment records.  Although the record does 
not include the report of a private examination referred to 
by the veteran at his Travel Board hearing, that examination, 
according to the veteran's testimony, did not show a 
recurrence of the hernia.  The principal manifestation of 
disability associated with the service-connected hernia is 
lingering pain in the area of  the operation, which the 
veteran describes as persistent and severe.  Tenderness in 
the area was noted at the November 2001 VA examination.

Under the rating criteria that apply to this disability, as 
set forth in Code 7338 of the VA Rating Schedule, the current 
10 percent rating is considered to be the equivalent of that 
present when there is a postoperative hernia that is readily 
reducible and well supported by a truss or belt.  To warrant 
the next higher rating, there must be a recurrent hernia that 
is unoperated or irremediable or not well supported by a 
truss or not readily reducible.  The veteran does not have a 
hernia at the present time.  While he does have pain, that 
pain is reflected in the 10 percent rating currently in 
effect.  However, the overall level of disability shown in 
the record does not more nearly approximate the level of 
disability that would be present with an inoperable hernia or 
a hernia that is not well supported by a truss or is easily 
reducible.  

In exceptional cases where schedular ratings are found to be 
inadequate, an extraschedular rating "commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities" may be 
assigned.  38 C.F.R. § 3.321(b)(1).  The governing norm is a 
finding "that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards." Id.  The Board does not 
have jurisdiction under 38 C.F.R. § 3.321(b)(1) to assign an 
extraschedular rating in the first instance; such a rating 
may be granted only by certain officials at the VA Central 
Office listed in the regulation, specifically the Under 
Secretary for Benefits (formerly the Chief Benefits Director) 
or the Director of the VA Compensation and Pension Service.  
In the present case, the Board finds that notwithstanding the 
veteran's complaints, the disability picture is not 
exceptional or unusual such as to warrant referral of the 
case to the appropriate authorities for a determination as to 
possible extraschedular entitlement.  

Accordingly, a preponderance of the evidence of record in 
this case is against a finding that a rating higher than 10 
percent is warranted for the veteran's service-connected 
right inguinal hernia.  Where a preponderance of the evidence 
is against a claim, the benefit of the doubt doctrine does 
not apply and the claim must be denied.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 2002).  


ORDER

An increased rating for a right inguinal hernia is denied.



                       
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

	                        



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




- 3 -
